Citation Nr: 0304752	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, effective November 10, 1999, was proper.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder, schizophrenia, depression, and anxiety; a 
personality disorder; and an increased rating for acne 
vulgaris of the face, are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1988 to June 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The RO placed the veteran's case from evaluation and planning 
status directly to discontinued status effective November 10, 
1999, prior to placing the case in interrupted status.


CONCLUSION OF LAW

The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, effective November 10, 1999, was not proper.  38 
U.S.C.A. § 3100, 3101, 3102, 3104, 3108, 3110, 3111, 3117 
(West 1991); 38 C.F.R. §§ 21.197, 21.198 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
RO decision and in the October 2000 statement of the case of 
the reasons and bases for the denial of her claim.  However, 
not all of the proper VA regulations are cited, but the 
veteran's claim is being granted, as set forth below.  In 
addition, in September 2001, she was specifically advised of 
the VCAA.  The Board concludes that the discussions in the RO 
decision, statement of the case, and VCAA letter, informed 
the veteran of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent vocational rehabilitation documentation 
has been obtained.  In addition, in March 2002, the veteran 
was afforded a Board personal hearing which complied with 
38 C.F.R. § 3.103.  The veteran has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of her claim.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran and since the RO issued the specific VCAA 
letter, thus considering VCAA, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  For the reasons previously 
set forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of her claim.  


Background

In this case, in 1995, the veteran initiated vocational 
rehabilitation counseling.  According to a February 1996 
Narrative Report, the vocational rehabilitation counselor 
determined that achievement of a vocational goal was not 
feasible at that time.  

Thereafter, in May 1997, the veteran again initiated 
vocational rehabilitation counseling.  According to a June 
1997 Narrative Report, the vocational rehabilitation 
counselor determined that achievement of a vocational goal 
was not feasible at that time.  

The Board notes that the reasons that the vocational 
rehabilitation counselor determined in 1996 and 1997 that 
achievement of a vocational goal was not feasible was due to 
the veteran's psychiatric impairment and the symptomatology 
thereof.  It was noted in 1997 that the veteran refused to 
take psychiatric medication.  

In 1999, the veteran initiated her current claim for 
vocational rehabilitation training.  The veteran attended 
counseling sessions and indicated that she was taking 
psychiatric medication.  According to an October 1999 
Narrative Report, the vocational rehabilitation counselor 
suspected that the veteran was not taking psychiatric 
medication as she claimed due to her behavior during 
counseling.  As such, a medical opinion was requested 
regarding her current level of functioning due to psychiatric 
impairment.  

Thereafter, the vocational rehabilitation counselor discussed 
with the veteran the possibility of an independent living 
program and volunteer work.  An Independent Living 
Services/Rehabilitation Plan was begun.  This form indicated 
that the veteran's program goal was to establish a better 
quality of life leading to employment in the future.  The 
listed primary objective was to provide ongoing support 
services in an effort to stabilize the veteran and maximize 
her personal, social, and vocational opportunities and her 
secondary objective was part-time volunteer employment.  The 
third objective was permanent/competitive employment 
commensurate with the veteran's overall abilities, skills, 
aptitudes, limitations, and interest and less public support 
services.  The evaluation criteria were listed as 
psychiatrist evaluations/reports including compliance with 
recommended medications, social work progress reports, 
veterans' center progress reports, contract counselor 
reports, etc.  The vocational rehabilitation counselor 
indicated that he was hoping that with multiple support 
services and the veteran's cooperation, competitive 
employment or at a minimum, a better quality of life could be 
achieved.  The anticipated completion date was listed as July 
1, 2000.  The veteran did not sign this document.  

In November 1999, a psychiatrist sent a report based on 
evaluation of the veteran which indicated that the veteran 
was stable enough to be trained for a job; however, extra 
effort would need to be made by the veteran and the 
vocational rehabilitation staff to help her improve/overcome 
her deficits due to psychiatric impairment.  

In addition, a recommendation letter was received from the 
reverend from the veteran's church where she had done 
volunteer work.  

In November 1999, the veteran indicated that she was not 
interested in any type of volunteer employment and would not 
sign any rehabilitation plan until the objective clearly 
stated "paid employment."

In November 1999, the vocational rehabilitation counselor 
determined that the veteran's case would be closed.  The 
vocational rehabilitation counselor stated that attempts had 
been made to counsel the veteran and retrieve as much support 
for her as possible, but she was not receptive.  It was noted 
that vocational rehabilitation services did not believe that 
the veteran was able to secure/maintain competitive 
employment due to her limited insight into her psychiatric 
condition.  It was also noted that this was the reason that 
she was placed under an independent living services plan in 
order to provide her therapeutic services and then get her to 
the point of competitive employment.  The veteran was not 
receptive to this idea and, therefore, her case was being 
discontinued.  

In December 1999, an evaluation of the veteran indicated that 
she was not stable enough for insight-oriented counseling or 
social skills training.  The clinical social work examiner 
discussed options for the veteran regarding volunteer work 
and further counseling and social skills training, but the 
veteran was adamantly opposed.  She also refuted her current 
diagnosis.  It was noted that she displayed paranoia and 
psychotic process, but it was not at the level of being 
gravely disabling and she was not a candidate for involuntary 
treatment.  The evaluator noted that the psychiatrist agreed 
with her assessment.  In a December 1999 letter, the clinical 
social worker indicated that the veteran was not a candidate 
for counseling at that time nor, despite her earlier 
indication of interest, was the veteran interested in those 
services.  It was noted that an attempt to meet the goals of 
developing insight into the veteran's disability and/or 
improvement of social skills deficits would be futile at this 
time.  

According to a Report of Contact dated in December 1999, the 
veteran was told that her case was in discontinued status.  
The veteran was described as sounding very paranoid, 
extremely loquacious, delusional, and seemingly displaying a 
flight of ideas as well as tangential speech.  The veteran 
expressed that she was interested in finding employment.  She 
denied suffering from a psychotic condition.  The vocational 
rehabilitation officer stated that he felt that the veteran 
had been offered services in conjunction with the Independent 
Living Program in order to improve her quality of life.  
Those services centered around a need to actively participate 
in therapeutic environments and to become medically 
compliant.  However, inasmuch as the veteran was unwilling or 
unable to comply with the objectives of the plan, there were 
no additional services to offer her at this time.  

In an August 2000 letter, the veteran was advised that her 
case was discontinued on November 10, 1999.  She was asked to 
submit information regarding whether or not she could be 
admitted into a rehabilitation program.  In an August 2000 
determination letter, the veteran was informed that her case 
remained closed and would not be reopened until she submitted 
further evidence in support of her claim.  Subsequently, she 
timely appealed the denial of her claim for vocational 
rehabilitation training.  

In support of her claim, the veteran has submitted written 
correspondence and testified at a personal hearing before the 
undersigned member of the Board in March 2002.  The veteran 
asserts that the issue on appeal is not for the veteran's 
reentry into the vocational rehabilitation program, but 
initial entry into a vocational rehabilitation program.  The 
veteran asserts that she never agreed to any type of conduct 
or cooperation with regard to her counseling in 1999.  She 
indicated that she did not want to take psychiatric 
medication because she did not need it and it might adversely 
affect any future possible pregnancies.  The veteran stated 
that she was not currently under any medical treatment.  
Although she indicated that she would attend counseling to 
participate in a vocational rehabilitation program, she would 
not take medication.  The veteran's representative requested 
that the veteran be evaluated by a psychiatrist.  


Analysis

The three "basic requirements" for eligibility for chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  38 C.F.R. 
§ 21.1(b)(1).  The second requirement under 38 C.F.R. § 
21.1(b) is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran. 38 
C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the veteran must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved.  38 C.F.R. § 21.1(b)(3).  

A veteran seeking chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The initial case status is "applicant" 
status.  38 C.F.R. § 21.182.  Once the existence of a 
qualifying service-connected disability is established under 
38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled.  
38 C.F.R. § 21.50(a).  If the veteran attends the appointment 
for an initial evaluation the veteran progresses to 
"evaluation and planning status."  See 38 C.F.R. § 
21.180(e)(1)-(4).  During evaluation and planning status, it 
is determined whether the veteran has an employment handicap 
under 38 C.F.R. § 21.40(b) and whether achievement of a 
vocational goal is feasible, and a plan is developed.  See 38 
C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.57 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status."  38 C.F.R. § 21.57(a), see 
38 C.F.R. § 21.188 (outlining the procedures for moving an 
applicant from "evaluation and planning" status to "extended 
evaluation" status).  If the veteran completes "evaluation 
and planning status," he moves to "rehabilitation to the 
point of employability" status, from there to "employment 
services" status, and from there to "rehabilitated" 
status.  see 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196.  

In this case, the veteran applied for vocational 
rehabilitation training in 1999.  The RO apparently 
determined that the veteran had a qualifying service-
connected disability and an "initial evaluation" was 
scheduled and attended by the veteran per 38 C.F.R. § 
21.50(a).  It appears that his claim then progressed to 
"evaluation and planning status" as an Independent Living 
Services/Rehabilitation Plan was under development, but not 
agreed to by the veteran.  During this stage, the veteran's 
vocational counseling was suspended and her case was closed.  
Currently, the RO also determined that the veteran had failed 
in her conduct and cooperation pursuant to 38 C.F.R. 
§§ 21.362 and 21.364 which was the reason her claim for 
vocational rehabilitation training was discontinued and also 
continued to be denied.  

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  In each 
case, VA first must determine that the veteran will be able 
to return to a rehabilitation program or a program of 
employment services following the resolution of the situation 
causing the interruption.  This determination will be 
documented in the veteran's record.  Thereafter, a veteran's 
case will be assigned to interrupted status when: (1) VA 
determines that a suspension of services being provided is 
necessary; and (2) either: (i) a definite date for resumption 
of the program is established; or (ii) the evidence indicates 
the veteran will be able to resume the program at some future 
date, which can be approximately established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following: (1) the veteran does not initiate or continue 
rehabilitation process, if a veteran does not begin or 
continue the rehabilitation process, the veteran's case will 
be interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  A 
veteran in interrupted status may be assigned to his or her 
prior status or other appropriate status, if he or she 
reports for entrance or reentrance into the prescribed 
program at the time and place scheduled for the resumption of 
the rehabilitation program.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following: (1) veteran 
declines to initiate or continue rehabilitation process; (2) 
unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) veteran voluntarily withdraws from the program; 
and (6) veteran's failure to progress in the program.  The 
Vocational Rehabilitation and Counseling Officer shall review 
each case in which discontinuance is being considered for a 
veteran with a service-connected disability rated 50 percent 
or more disabling.  The Vocational Rehabilitation and 
Counseling Officer may utilize existing resources to assist 
in the review, including referral to the Vocational 
Rehabilitation Panel.  Except as noted, assignment of the 
veteran's case to the same status from which the veteran was 
discontinued or to a different one requires that VA first 
find: (1) The reason for the discontinuance has been removed; 
and (2) VA has redetermined his or her eligibility and 
entitlement under Chapter 31; (3) a veteran placed into 
discontinued status as a result of a finding of 
unsatisfactory conduct or cooperation under 38 C.F.R. §§ 
21.362 and 21.364 must also meet the requirements for 
reentrance into a rehabilitation program found in 38 C.F.R. 
§ 21.364.  VA shall establish appropriate procedures to 
follow up on cases which have been placed in discontinued 
status, except in those cases reassigned from applicant 
status.  The purpose of such follow-up is to determine if: 
(1) the reasons for discontinuance may have been removed, and 
reconsideration of eligibility and entitlement is possible; 
or (2) the veteran is employed, and criteria for assignment 
to rehabilitated status are met.

In this case, it is clear that the RO's vocational 
rehabilitation services division believed that the veteran 
failed in her conduct and cooperation pursuant to 38 C.F.R. 
§§ 21.362 and 21.364 due to her psychiatric impairment.  
Nevertheless, they were obligated to place her case in 
interrupted status prior to suspending all services and 
placing her case in discontinued status.  This simply was not 
done.  Although the Board is cognizant of the RO's reasons 
for their actions which are explained in the record and 
apparent in the record, both the Board and the RO are bound 
by the pertinent VA law and regulations.  The Board finds 
that the move of the veteran's case directly to discontinued 
status was improper since the veteran's case was not 
initially placed in interrupted status.  

As noted, the RO may interrupt a veteran's program under 
Chapter 31 for a variety of reasons set forth in 38 C.F.R. 
§ 21.197.  The Board is not at this time reviewing if such a 
change in status was warranted as the RO did not change the 
veteran's status to interrupted in the first instance.  In 
addition, the Board notes that once a case has been placed in 
either interrupted status or discontinued status, the veteran 
may reenter vocational rehabilitation training under her 
former status or some other appropriate training status.  The 
Board also notes that the Board at this time is not making 
any determination regarding whether the veteran has an 
employment handicap, serious employment handicap, or whether 
achievement of a vocational goal is infeasible pursuant to 38 
U.S.C.A. § 3101 and § 3102 which were recently revised 
pursuant to Public Law 104-275.  No determination is being 
made in that regard as those matters are not before the 
Board.


ORDER

The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, effective November 10, 1999 was not proper.  To this 
extent, the appeal is granted.


REMAND

A review of the record shows that the veteran disagreed with 
the Individualized Independent Living Plan which was 
developed for her.  She may appeal that plan to her counselor 
and then to the Director of VR&C and/or the Board.  38 C.F.R. 
§ 21.98.  It appears that the counselor basically considered 
her arguments in November 1999.  It is not entirely clear if 
the veteran is interested in pursuing an appeal of the 
Individualized Independent Living Plan, which has since 
expired, to the Director of VR&C and/or the Board.  If so, 
she is entitled to a statement of the case.  Manlincon v. 
West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995).  However, there appear to be issues which need to 
be resolved prior to any consideration regarding the 
veteran's disagreement with her Individualized Independent 
Living Plan.  

Specifically, as noted above, the limited issue before the 
Board is whether the discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, effective November 10, 1999, 
was proper.  The Board has determined that it was not proper.  
In the decision as set forth above, the Board noted that the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the RO apparently determined that the three basic 
requirements for eligibility for chapter 31 vocational 
rehabilitation training were met and then the veteran was 
afforded vocational rehabilitation counseling and apparently 
advanced to the to "evaluation and planning status" when 
Chapter 31 services were discontinued.  The Board is not at 
this time, as previously noted, making any determination on 
those matters.  

In light of the above decision, the VR&C should now determine 
if the veteran should have been placed in interrupted status.  
If so, the VR&C should also determine if the veteran may now 
enter vocational rehabilitation training from interrupted 
status.  The pertinent regulation provides that a veteran may 
reenter training from interrupted status and be placed in 
his/her prior status or other appropriate status.  38 C.F.R. 
§ 21.197(d).  Prior to making this consideration, the VR&C 
should be mindful that the three basic requirements for 
eligibility for chapter 31 vocational rehabilitation training 
must be met.  If these three requirements are met, then the 
veteran should be placed in the appropriate case status.  In 
Wing v. West, 11 Vet. App 98 (1998), the United States Court 
of Appeals for Veterans Claims ("the Court"), emphasized the 
necessity of thoroughly notifying the veteran of the status 
of his/her claim and any changes thereto.  The Court very 
specifically indicated that the veteran must be thoroughly 
informed of changes in his/her status and the reasons that 
Chapter 31 services are or are not available to him/her.  

The Board is aware of the efforts made by the VR&C Division 
to determine the most suitable program for the veteran after 
considering the results of psychiatric reports, counseling 
reports and multiple personal contacts with her.  However, it 
is necessary that the appropriate regulatory procedures be 
followed.  On the other hand, the veteran is herein reminded 
that her cooperation is necessary in all stages of the 
vocational rehabilitation program and that failure to 
cooperate may result in eventual discontinuation of services.

Accordingly, this matter is Remanded for the following 
action:

1.  The VR&C should determine if the 
veteran should have been placed in 
interrupted status.  If so, the VR&C 
should also determine if the veteran may 
now enter vocational rehabilitation 
training from interrupted status taking 
into consideration 38 C.F.R. § 21.197(d).  
Prior to making this consideration, the 
VR&C should be mindful that the three 
basic requirement" for eligibility for 
chapter 31 vocational rehabilitation 
training must be met.  If these three 
requirements are met, then the veteran 
should be placed in the appropriate case 
status.

2.  The RO should also determine if the 
veteran is appealing the prepared 
Individualized Independent Living Plan to 
the Director of VR&C and/or the Board.  
If so, appropriate action should be taken 
after the completion of paragraph #1 of 
this decision and in accordance with 
Manlincon and Godfrey.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

